Citation Nr: 0524734	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$8,906.00.  



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1940 
until his death in April 1960.  The appellant is his adopted 
son.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2003 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  The 
Committee denied the appellant's request for waiver of the 
recovery of an overpayment of his DIC benefits in the 
calculated amount of $8,906. 


FINDINGS OF FACT

1.  In May 2003, VA learned the appellant had married in July 
2002 and had not reported his marriage.  As a result, an 
overpayment was made to him in the amount of $8,906 in DIC 
benefits.

2.  Although the appellant's failure to report his marriage 
was negligent on his part, it did not rise to the level of 
fraud, misrepresentation or bad faith.

3.  The appellant is permanently disabled as a result of an 
injury sustained in 1988 and is unable to work.

4.  The appellant's monthly expenses for his household are 
$1,423.83, and his net income is $1,014.00, resulting in a 
monthly deficit of $409.83.

5.  Recovery of the full amount of the debt would result in 
undue hardship and might deprive the appellant's family of 
some basic necessities.


CONCLUSION OF LAW

Recovery of the full amount of the appellant's indebtedness 
would violate the principles of equity and good conscience; 
therefore, the recovery of $4,453 
(i.e., approximately half) of the remaining balance is 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board points out this case involves 
Chapter 53 of Title 38 of the Unites States Code, and 
therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also 38 U.S.C.A. §§ 5103, 5103A.  

Even though the VCAA does not apply, the RO nonetheless 
informed the appellant of his right to appeal in a September 
2003 letter.  And in its October 2003 decision, the Committee 
cited the relevant statutes and regulations and discussed the 
reasons and bases for its decision.  The RO further notified 
the appellant of the relevant statutes and regulations in its 
March 2004 statement of the case (SOC).  So he has been 
adequately notified of the relevant statutes and regulations 
and has been given the opportunity to submit any additional 
evidence he might have to support his request for a waiver, 
including a current copy of a Financial Status Report (FSR).  
Accordingly, the Board will now address the merits of his 
request.




Factual Background

In December 1970, the RO granted the appellant DIC benefits, 
finding that he became permanently incapable of self-support 
prior to his 18th birthday because of a mental disability 
diagnosed as schizophrenic reaction, undifferentiated type.  
In reviewing the file, it is unclear just how long he 
received these benefits.  

A December 1988 letter from Dr. McCoy indicates the appellant 
was injured in February 1988.  He sustained bilateral heel 
fractures resulting in a triple arthrodesis on his right 
foot.  A September 1996 letter from Dr. Escalante indicates 
that as a result of this injury, the appellant was 
permanently disabled and unable to work or stand for more 
than 20 to 30 minutes at a time.

In March 1997, the RO sent the appellant a letter informing 
him that it had approved an award for DIC benefits 
retroactively from August 1996.  He was informed in this 
letter that he had to tell VA immediately if there was a 
change in his marital status.  The letter stated, "[Y]our 
failure to quickly tell VA of a change in your marital status 
will result in an overpayment which must be repaid.  If you 
remarry and that marital relationship terminates, the law 
generally prohibits VA from reinstating benefits 
eligibility."  The RO also noted that it had enclosed 
VA Form 21-8765, which further explained his rights to 
receive these benefits.  A similar letter was also sent in 
May 1997.

The report of a field examination (see VA Form 21-4716a) 
conducted in May 2003 indicates the appellant said he had 
married.  The report also alleges he asked the field examiner 
not to say anything to VA about his marriage.  In response, 
it was explained that it was too late for that, and that his 
marriage had to be reported.  He said he could obtain the 
documentation if needed, and told the examiner that an 
annulment action was in progress.  His attorney confirmed 
this.  

Later in May 2003, the appellant acknowledged that he had 
married in July 2002 (see VA Form 21-4138), and he provided 
VA with a copy of his marriage certificate.  He said that he 
was advised on the telephone that his marriage would not 
impact his benefits.  He said that he only became aware that 
he needed to report his marriage after the recent visit by 
the field examiner.

In October 2003, the appellant submitted an FSR indicating 
total monthly expenses of $1,423.83, and total monthly net 
income of $1,014.00.  He also requested a waiver of the 
recovery of any overpayment of his DIC benefits.

In his March 2004 substantive appeal (see VA Form 9), the 
appellant said that a representative at the RO in Roanoke, 
Virginia, told him that his marriage would not impact his 
benefits.  He said that he told the field examiner that he 
was married and did not ask the field examiner not to report 
it.  He said he did not intentionally attempt to commit 
fraud.  


Governing Statutes and Regulations

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5301(a); 38 C.F.R. § 1.963.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (appellant) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  


Legal Analysis

The May 2003 field examiner reported the appellant had asked 
him not to divulge his marriage, but the appellant denies 
this happened.  If it did, this would be tantamount to fraud 
and, therefore, a legal bar to waiving the debt in question 
or, for that matter, even any portion of it.  To the 
appellant's credit, however, when the field examiner informed 
him that he had to report his marriage, he did so that very 
same month by submitting a copy of his marriage certificate 
and explaining that he did not know his marriage would affect 
his benefits.  Whether he actually did not realize this is 
questionable, especially since the letters he received about 
the terms of his DIC benefits clearly explained this.  But 
the fact that he immediately responded by submitting this 
information demonstrates good faith on his part.  And while 
his failure to immediately report his marriage may amount to 
negligence, it does not quite rise to the level of fraud, 
misrepresentation, or bad faith, which, as alluded to, would 
preclude a waiver.  See 38 C.F.R. § 1.963(a).  So the 
remaining question is whether the recovery of the 
indebtedness would be against equity and good conscience.  
Id.  As mentioned, there are six factors considered in 
determining this.  38 C.F.R. § 1.965(a).  

First, VA must consider the fault of the debtor - that is the 
actions of the appellant that contributed to creation of the 
debt.  In this case, he failed to report his marriage even 
though two letters explicitly explained that he must do so.  
In his March 2004 substantive appeal, he said that he never 
received the enclosures provided with these letters - VA Form 
21-8765, which explained his rights and responsibilities 
relating to his DIC benefits.  Even if this is true, the body 
of the March and May 1997 letters explained that he must 
report a change in his marital status to VA, and he still 
failed to do so.  So he is at fault for the creation of this 
debt.

Second, VA must balance the fault of the debtor against the 
fault of VA.  In this particular case, there is no evidence 
of fault attributable to VA.  VA informed the appellant that 
he needed to report a change in his marital status.  He 
stated that he spoke to a representative at the RO who, in 
turn, told him that his marriage would not affect his 
benefits.  But there is no report of contact in the file or 
any other documentary evidence that this conversation ever 
actually took place.  

Third, VA must consider whether collection of the debt would 
deprive the debtor or his family of basic necessities.  The 
appellant's October 2003 FSR indicates his household's 
monthly expenses are $1,423.83, and net income is $1,014.  So 
this leaves a deficit of $409 each month.  As mentioned, he 
is physically disabled and unable to work.  His only source 
of income (without DIC benefits from VA) is his social 
security, which amounts to just $514.  His wife earns $500 
each month after deductions.  The only expenses that do not 
appear to be basic necessities are a cable bill of $62 and 
two cell phones bills of $80.  So clearly, even when 
considering these discretionary expenses, the appellant would 
have difficulty paying back the debt without depriving his 
family of some of their basic necessities.  

Fourth, VA must consider whether recovering the debt would 
nullify the objective for which the benefits were intended.  
DIC benefits are meant to provide support for surviving 
spouses and dependent children when a veteran's death is 
related to military service or a service-connected 
disability.  In this particular case, the appellant was found 
to be permanently incapable of self-support before his 
18th birthday, and so he was entitled to receive DIC 
benefits.  38 U.S.C.A. 
§§ 101(4)(A)(ii); 1313.  But by definition, for the purposes 
of receiving VA benefits, he was no longer considered a 
"child" once he married.  Id.  DIC benefits are only 
intended for unmarried children of the veteran.  So recovery 
of this indebtedness would not nullify the objective for 
which the benefits were intended.  

Fifth, VA must consider whether failure to make restitution 
would result in an unfair gain to the debtor, in other words 
- unjust enrichment.  Here, the appellant was paid $8,906 in 
benefits he was not entitled to receive.  So, clearly, this 
was an unfair gain. 

Sixth, VA must consider whether the appellant relied on the 
VA benefits in relinquishing a valuable right or incurrence 
of a legal obligation.  The Board finds no evidence of such 
circumstances.

So in conclusion - on the one hand, the appellant was solely 
at fault in the creation of this debt by not reporting his 
marriage - despite two letters from VA notifying him that he 
had to do so.  Hence, he clearly must take some 
responsibility for this.  On the other hand, in reviewing his 
household expenses and income, it is equally clear that 
recovery of the indebtedness would result in some undue 
hardship to him and his family.  Bear in mind, though, he 
pays $150 each month towards credit card debt.  The 
Government is entitled to the same consideration as his other 
creditors or potential creditors.  In balancing these 
factors, the Board finds that a partial waiver of half the 
remaining indebtedness is fair to both the Government and the 
appellant.  Hopefully this will allow his household to budget 
accordingly while reducing the potential for undue hardship.


ORDER

A partial waiver of the recovery of $4,453 out of a remaining 
balance of $8,906 is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


